Citation Nr: 1410732	
Decision Date: 03/14/14    Archive Date: 03/20/14

DOCKET NO.  09-23 453A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right knee condition. 

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left knee condition. 

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right ankle condition.  

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left ankle condition.  

5.  Entitlement to service connection for a right elbow condition. 

6.  Entitlement to service connection for a left elbow condition. 

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ashley Martin, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1968 to July 1970, December 1990 to September 1991, and March 2003 to May 2003.  He was awarded the Combat Infantryman's Badge.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The reopened claims of entitlement to service connection for a left knee, right knee, left ankle, and right ankle disabilities and the initial claims of service connection for right and left elbow disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a June 1993 rating decision, the RO denied service connection claims for a right knee and a left knee condition.  The Veteran did not perfect an appeal of that decision within one year of being notified and the decision became final.  In an unappealed January 1996 rating decision, the RO declined to reopen those claims.  

2.  Evidence received since the January 1996 rating decision is new and raises a reasonable possibility of substantiating the underlying claims for service connection for a right knee and a left knee condition. 

3.  In an October 1993 rating decision, the RO denied a service connection claim for an ankle disability.  The Veteran did not perfect an appeal of that decision within one year of being notified and the decision became final.

4. Evidence received since the October 1993 rating decision is new and raises a reasonable possibility of substantiating the underlying claims for service connection for a right ankle and a left ankle condition. 


CONCLUSIONS OF LAW

1.  The January 1996 rating decision, which denied reopening the Veteran's claim of entitlement to service connection for a right knee and a left knee condition, is final.  38 U.S.C.A. § 7105 (West 2002), 38 C.F.R. § 3.160(d) (2013).

2.  New and material evidence has been received sufficient to reopen the claim of entitlement to service connection for a right knee condition.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013).

3.  New and material evidence has been received sufficient to reopen the claim of entitlement to service connection for a left knee condition.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013).

4. The October 1993 rating decision, which denied the Veteran's claim of entitlement to service connection for an ankle disability, is final.  38 U.S.C.A. § 7105 (West 2002), 38 C.F.R. § 3.160(d) (2013).

5.  New and material evidence has been received to reopen the claims of entitlement to service connection for right and left ankle conditions.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Board is granting in full the benefit sought as it pertains to whether to reopen the Veteran's service connection claims for a bilateral knee and ankle conditions.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

II.  New and Material Evidence

Unappealed rating decisions are final with the exception that a claim may be reopened by submission of new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  Finally, for the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

Evidence added to the record since the last final denials of the Veteran's claims includes service department records from periods of active duty service that post-dated those final rating decisions.  Thus, the records did not exist at that time of the prior final denials and the submission of those records alone does not mean VA must reconsider the claim.  38 C.F.R. § 3.156(c).  New and material evidence is required to reopen the claims.  

A.  Right and Left Knee Conditions

In a June 1993 rating decision, the RO denied the Veteran's service connection claims for a left and a right knee condition, finding that there was no evidence of complaints, treatment, or diagnosis of a knee disability in service.  Evidence considered at that time of the rating decision consisted of service treatment records, and an April 1993 VA examination.  The RO readjudicated the claims in an October 1993 rating decision, after the Veteran submitted post-service treatment records from April 1993 to September 1993.  The RO continued its denial because there was no evidence that the Veteran had any problems with his knees in service. 

In June 1995, the Veteran filed a claim to reopen and submitted post-service treatment records from January 1993 to June 1995.  In a January 1996 rating decision, the RO denied the Veteran's claim because the newly submitted treatment records did not show knee pain during active service.  

In September 2006, the Veteran filed a claim to reopen.  In connection with his claim, the Veteran submitted service treatment records from March 2003 and lay statements from fellow service members J.R. and J.L.

The Board finds this evidence "new" in that it had not been previously submitted.  Moreover, the evidence is "material" because it relates to an unestablished fact necessary to substantiate the Veteran's claim.  The January 1996 denial was based on the finding that there was no evidence of a knee disability in service.  The March 2003 service treatment records reveal a diagnosis of degenerative osteoarthritis of the right and left knee.  Furthermore, lay statements submitted by J.R. and J.L. indicate that the Veteran injured his left knee in service.  Therefore, the Veteran's service connection claims for a right and a left knee condition will be reopened.

B.  Right and Left Ankle Conditions

In an October 1993 rating decision, the RO denied the Veteran's service connection claim for an ankle disability, finding there were no complaints, treatment or diagnosis of an ankle condition in service.  Evidence considered by the RO at the time of the rating decision were service and post-service treatment records from April 1993 to September 1993.

The Veteran filed a claim to reopen in September 1996.  In connection with his claim, the Veteran submitted service treatment records from March 2003, private treatment records, and VA treatment records.  

The October 1993 denial was based on the finding that there was no evidence of an ankle disability in service.  Evidence submitted since includes service treatment records which noted the Veteran's complaints of joint pain and "swollen joints."  Although the records do not specifically identify whether the ankles were affected, when those records are considered in connection with the Veteran's assertions, they raise a reasonable possibility of substantiating the claims because they show complaints in service.  Therefore, the Veteran's service connection claims for a right and a left knee condition will be reopened


ORDER

New and material evidence to reopen a claim of entitlement to service connection for a right knee condition has been received, to this extent, the appeal is granted.

New and material evidence to reopen a claim of entitlement to service connection for a left knee condition has been received, to this extent, the appeal is granted.

New and material evidence to reopen a claim of entitlement to service connection for a right ankle condition has been received, to this extent, the appeal is granted.

New and material evidence to reopen a claim of entitlement to service connection for a left ankle condition has been received, to this extent, the appeal is granted.


REMAND

The Veteran contends that his knee, ankle and elbow conditions are all related to service.  The Veteran had several periods of active duty service with additional service in the National Guard.  Service treatment records include findings of knee osteoarthritis in 2003 while on active duty.  

The Veteran's service connection claims depend on when arthritis was first manifested and whether the arthritis can be attributed to a disease or injury during active duty, ACDUTRA or, in the alternative, attributed to an injury during INACDUTRA.  It, is therefore, requested that the Veteran's periods of active duty, ACDUTRA and INACDUTRA be identified.

The Board finds that the Veteran should be afforded VA examinations for all of the claimed conditions.  The Veteran has argued that his elbow pain is related to his service in the Persian Gulf.  VA treatment records show complaints of pain in the joints and elbows.  The Veteran's DD-214 confirms he was stationed in Southwest Asia.  The claims at issue all affect joints.  Thus, the examination conducted on remand should include findings as to whether there are any current manifestations of an undiagnosed illness related to active military service in the Persian Gulf.  38 C.F.R. §§ 3.159(c)(4), 3.317; see McClendon v. Nicholson, 20 Vet. App. 79 (2006).

Finally, the most recent VA outpatient treatment records associated with the record are dated in December 2011.  Updated records of any subsequent treatment the Veteran has received must be secured.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and obtain the names, addresses, and approximate dates of treatment for all medical care providers, VA and non-VA, that treated him for his knee, ankle or elbow conditions since service.  After obtaining the appropriate releases, those records should be obtained and associated with the claims folder.  

2.  Contact the National Personnel Records Center (NPRC), the National Guard, or any other appropriate agency, to list the specific dates of the Veteran's active duty, ACDUTRA, and INACDUTRA.  All service medical records during his active military service, ACDUTRA and INACDUTRA should also be obtained and associated with the claims folder.  . 

3.  The AMC/RO should specifically identify all of the Veteran's periods of service, including his service in Southwest Asia from January 1991 to August 1991.

4.  After completion of the above, schedule the Veteran for an appropriate examination to determine the nature and likely etiology of his knee, ankle and elbow conditions.  The claims file and all pertinent records must be made available to the examiner for review.  The AMC/RO should notify the examiner of the Veteran's specific periods and types of service.  Based on the examination and review of the record, the examiner should address the following:  

(a)  Specifically identify all disabilities affecting either knee, ankle or elbow.  

(b)  For each diagnosed disability, it is at least as likely as not (50% possibility or greater) that the condition was incurred in or aggravated by any confirmed periods of, active duty, ACDUTRA, or INACDUTRA service?

(c)  If any knee, ankle or elbow complaints cannot be attributed to a known diagnosis, the examiner should offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that symptomatology  constitutes:

(i) a medically unexplained chronic multi-system illness (i.e. a cluster of signs or symptoms; a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities).  If so, the examiner should also describe the manifestations of the illness and its severity), or;

(ii)  an undiagnosed illness;

The examiner should provide an explanation for each opinion.  If the examiner concludes that there is insufficient information to provide an etiology opinion without resorting to mere speculation, the examiner should state whether the inability to provide a definitive opinion was due to a need for further information (please identify) or because the limits of medical knowledge had been exhausted regarding the etiology of the claimed conditions. 

5.  After completion of the above, readjudicate the issues on appeal.  If the benefit sought is not granted, issue a supplemental statement of the case and afford the Veteran an appropriate opportunity to respond.

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


